Exhibit 10.2

 

ALLOS THERAPEUTICS, INC.

2008 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

 

Allos Therapeutics, Inc. (the “Company”), pursuant to Section 6(b) of the
Company’s 2008 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award covering the number of restricted stock units (the
“RSUs”) set forth below (the “Award”).  This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (the “Award Agreement”).  This Award is
subject to all of the terms and conditions as set forth herein and in the
applicable Award Agreement and the Plan, both of which have been provided
herewith and are incorporated herein in their entirety.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan and the
Award Agreement.

 

Participant :

 

Date of Grant :

 

Vesting Commencement Date :

 

Number of RSUs :

 

Consideration for Common Stock:  Participant’s services to the Company

 

Vesting Schedule:  The RSUs shall vest in a series of three (3) successive equal
annual installments over the three (3)-year period measured from the Vesting
Commencement Date, subject to Participant’s Continuous Service through each such
date.

 

Special Tax Withholding Right:

o

You may direct the Company (i) to withhold, from shares otherwise issuable upon
vesting of the Award, a portion of those shares with an aggregate fair market
value (measured as of the delivery date) equal to the amount of the applicable
withholding taxes, and (ii) to make a cash payment equal to such fair market
value directly to the appropriate taxing authorities, as provided in Section 10
of the Award Agreement.

 

x

None

 

Delivery Schedule:  Delivery of one share of Common Stock for each RSU which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Award Agreement.

 

Additional Terms/Acknowledgements:  By accepting this Award, Participant
acknowledges receipt of, and understands and agrees to, this Restricted Stock
Unit Grant Notice, the Award Agreement and the Plan.  Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the RSUs and the

 

--------------------------------------------------------------------------------


 

underlying shares of Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on that subject with the
exception of (i) Stock Awards previously granted and delivered to Participant
under the Plan, and (ii) any provision in an employment agreement between
Participant and the Company governing this Award.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Allos Therapeutics, Inc.
(the “Company”) has awarded you a Restricted Stock Unit Award pursuant to
Section 6(b) of the Company’s 2008 Equity Incentive Plan (the “Plan”) for the
number of restricted stock units (“RSUs”) as indicated in the Grant Notice
(collectively, the “Award”).  Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.  Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each RSU shall represent the right to receive one (1) share of
Common Stock.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.             NUMBER OF RSUS AND SHARES OF COMMON STOCK.

 

(a)           The number of RSUs subject to your Award and the number of shares
of Common Stock deliverable with respect to such RSUs may be adjusted from time
to time for Capitalization Adjustments as described in Section 9(a) of the
Plan.  You shall receive no benefit or adjustment to your Award with respect to
any cash dividend or other distribution that does not result from a
Capitalization Adjustment as described in Section 9(a) of the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

 

(b)           Any additional RSUs, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other RSUs and Common Stock covered by your Award.

 

(c)           Notwithstanding the provisions of this Section 1, no fractional
RSUs or rights for fractional shares of Common Stock shall be created pursuant
to this Section 1.  The Board shall, in its discretion, determine an equivalent
benefit for any fractional RSUs or fractional shares that might be created by
the adjustments referred to in this Section 1.

 

2.             VESTING.  The RSUs shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.

 

3.             DELIVERY OF SHARES OF COMMON STOCK.

 

(a)           Subject to the provisions of this Award Agreement and the Plan, in
the event one or more RSUs vests, the Company shall deliver to you one (1) share
of Common Stock for each RSU that vests on the applicable vesting date. 
However, if a scheduled delivery date falls on a date that is not a business
day, such delivery date shall instead fall on the next following business day.

 

(b)           Notwithstanding the foregoing, in the event that you are subject
to the Company’s Insider

 

--------------------------------------------------------------------------------


 

Trading Policy and related Addendum to Insider Trading Policy (or any successor
policy) and any shares covered by your Award are scheduled to be delivered on a
day (the “Original Delivery Date”) that does not occur during an open “window
period” applicable to you, as determined by the Company in accordance with such
policy, and the Company elects (i) not to satisfy its tax withholding
obligations by withholding shares of Common Stock from your distribution, and
(ii) not to permit you to enter into a “same day sale” commitment with a
broker-dealer (including but not limited to a commitment under a previously
established Company-approved 10b5-1 plan), then such shares shall not be
delivered on such Original Delivery Date and shall instead be delivered on the
first business day of the next occurring open “window period” but in no event
later than the later of December 31st of the calendar year of the Original
Delivery Date, or the fifteenth (15th) day of the third calendar month following
the Original Delivery Date.  The form of such delivery (e.g., a stock
certificate or electronic entry evidencing such shares) shall be determined by
the Company.

 

4.             PAYMENT BY YOU.  This Award was granted in consideration of your
services for the Company.  Subject to Section 10 below, except as otherwise
provided in the Grant Notice, you will not be required to make any payment to
the Company (other than your past and future services for the Company) with
respect to your receipt of the Award, vesting of the RSUs, or the delivery of
the shares of Common Stock underlying the RSUs.

 

5.             SECURITIES LAW COMPLIANCE.  You may not be issued any Common
Stock under your Award unless either (i) the shares of Common Stock are then
registered under the Securities Act, or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act.  Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Common Stock if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

6.             RESTRICTIVE LEGENDS.  The Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.

 

7.             TRANSFER RESTRICTIONS.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of the shares in respect of your Award.  For example, you may
not use shares that may be issued in respect of your RSUs as security for a
loan, nor may you transfer, pledge, sell or otherwise dispose of such shares. 
This restriction on transfer will lapse upon delivery to you of shares in
respect of your vested RSUs.  Your Award is not transferable, except by will or
by the laws of descent and distribution.  Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of Common Stock to which you
were entitled at the time of your death pursuant to this Agreement.

 

8.             AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

 

9.             UNSECURED OBLIGATION.  Your Award is unfunded, and even as to any
RSUs that vest, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Common Stock pursuant
to this Agreement.  You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this

 

--------------------------------------------------------------------------------


 

Agreement until such Common Stock is issued to you pursuant to Section 3 of this
Agreement.   Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company with respect to the Common Stock so issued. 
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

 

10.          WITHHOLDING OBLIGATIONS.

 

(a)           On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding and/or otherwise agree to make
adequate provision in cash for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate
which arise in connection with your Award (the “Withholding Taxes”).  If
expressly authorized in your Grant Notice, you may direct the Company to
withhold shares of Common Stock with a Fair Market Value (measured as of the
date shares of Common Stock are delivered pursuant to Section 3) equal to the
amount of such Withholding Taxes.  If withholding from shares of Common Stock is
not authorized in your Grant Notice but Withholding Taxes are due at a time when
you are not permitted to sell the shares of Common Stock deliverable hereunder
in a “same day sale” arrangement with a broker-dealer (including but not limited
to a commitment under a previously established Company-approved 10b5-1 trading
plan), the Company may, in its sole discretion, elect to satisfy such
Withholding Taxes by withholding from such shares of Common Stock.  In all
events, the number of such shares of Common Stock withheld to satisfy
Withholding Taxes shall not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income.

 

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

 

11.          PARACHUTE PAYMENTS.

 

(a)           Except to the extent otherwise set forth in any written agreement
between the Company and you, if any payment or benefit you would receive in
connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Payment are paid to you, which of the
following two alternative forms of payment would maximize your after-tax
proceeds: (i) payment in full of the entire amount of the Payment (a “Full
Payment”), or (ii) payment of only a part of the Payment so that you receive the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”), whichever amount results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax.  For purposes of determining
whether to make a Full Payment or a Reduced Payment, the Company shall cause to
be taken into account all applicable federal, state and local income and
employment taxes and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes).

 

(b)           If a Reduced Payment is made, (i) the Payment shall be paid only
to the extent permitted under the Reduced Payment alternative, and you shall
have no rights to any additional payments and/or benefits constituting the
Payment, and (ii) reduction in payments and/or benefits shall occur in the

 

--------------------------------------------------------------------------------


 

following order unless you elect in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date on which the event that triggers the Payment occurs):
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits paid to you.  In the event
that acceleration of compensation from your equity awards is to be reduced, such
acceleration of vesting shall be canceled in the reverse order of the date of
grant (i.e., earliest granted Stock Award cancelled last) unless you elect in
writing a different order for cancellation.

 

(c)           The accounting firm engaged by the Company for general tax
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations.  If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder.  The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

 

(d)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company.  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.

 

12.          NOTICES.  Any notices required to be given or delivered to the
Company under the terms of this Award shall be in writing and addressed to the
Company at its principal corporate offices.  Any notice required to be given or
delivered to you shall be in writing and addressed to your address as on file
with the Company at the time notice is given.  All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.

 

13.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

14.          AMENDMENT.  This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement. Notwithstanding the foregoing, this Agreement may be amended
solely by the Company by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.

 

--------------------------------------------------------------------------------


 

15.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

16.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control; provided, however,
that Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award.  The Company shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

 

17.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

18.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of Colorado without
regard to such state’s conflicts of laws rules.

 

19.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

20.          OTHER DOCUMENTS.  You hereby acknowledge receipt or the right to
receive a document

 

--------------------------------------------------------------------------------


 

providing the information required by Rule 428(b)(1) promulgated under the
Securities Act (which includes the prospectus for the Plan).  In addition, you
acknowledge receipt of the Company’s Insider Trading Policy and related Addendum
to Insider Trading Policy.

 

 

/s/ Paul L. Berns

 

Paul L. Berns

 

President and CEO

 

 

--------------------------------------------------------------------------------